DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 17-20 in the reply filed on March 7, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 17 and 19, each recites limitations that compare the performance of the instantly claimed process (as measured by erosion of the reactor and product yield) against “a similar process conducted without (from 0.5 wt% to 30 wt%) silica particles. The term “similar” in these claims is a relative term which renders the claim indefinite. The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, how “similar” does a process have to as compared to that instantly claimed to read on the instant limitations? For example, is the process otherwise identical (same reactants, conditions, apparatus, etc) to that instantly claimed except for the presence of the silica? Or can there be other differences between the two? Does this include processes which employ another additive in place of the silica?
Regarding Claim 17, lines 1 and 6 recite that an “acrylonitrile product” is produced. It is unclear what the metes and bounds of the “acrylonitrile product” are. Acrylonitrile is a specific compound, is the process of claim 14 limited to that specific compound? Or is the term “acrylonitrile product” intended to cover derivatives of acrylonitrile? Further complicating matters is that the reactants for the reaction are not specified. For example, is acrylamide or acrylic acid considered to be an “acrylonitrile product’? If the latter interpretation is correct, then how is the skilled artisan to know what embodiments may qualify as “acrylonitrile” derivatives and still fall under the scope of the instantly claimed process?
Claims 18, 20-23 directly depend on Claim 17.
Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 18-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 17, the closest prior arts, Martens et al. (US 2005/0245781) and Bernier et al. (US 6384156). Martens et al. reference teaches a process and an apparatus for maintaining a particle size distribution in an oxygenate to olefin reaction system (Paragraph [0122], which mentions acrylonitrile production among other types of reactions) comprising replacing lost catalyst fines with less active co-catalyst particles which act as fluidization aids (Abstract). The co-catalyst particles may comprise silica (Paragraphs [0070-0072], present in 1-20 wt% [0141], and having a median particle diameter of less than 50 microns [0143]). However, Martens et al. does not teach or suggest the instantly claimed sphericity or density values (with respect to the silica particles). Bernier et al. reference teaches a liquid/gas phase polymerization reaction using a fluidized bed and a fluidization aid (Abstract). Bernier et al. also teaches that amorphous silica particles having a primary particles size of about 5 to 50 nm and an average size of agglomerates of 2 to 120 microns can be employed as the fluidization aid in a concentration of about 0.3-50 wt% (Column 17, line 40-Column 18, line 34). However, Bernier et al. does not teach or suggest the instantly claimed sphericity or density values (with respect to the silica particles). There is no motivation/suggestion to modify and/or combine the teachings of Marten et al. and Bernier to come up with the claimed density values.
Claims 18-23 directly depend on Claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774